Upon reargument: Judgment reversed and a new trial ordered in accordance with the following memorandum: Since the United States Court of Appeals, Second Circuit, has held that the writ of habeas corpus must issue to his codefendant Caminito because his confessions were inadmissible, the defendant Bonino should, in the interest of justice, receive a new trial with his (Bonino’s) confessions excluded.
Concur: Conway, Ch. J., Fttld, Van Voorhis and Burke, JJ. Desmond, J., dissents in the following opinion in which Dye and Froessel, JJ., concur: